Citation Nr: 0312626	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a skin disability, 
currently rated as 30 percent disabling. 

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  This appeal arises from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, that determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for gout.  The 
decision also granted an increased (30 percent) evaluation 
for a service-connected skin condition.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of both issues.

In July 2000, the Board denied an increased rating for the 
skin disability and remanded the issue of service connection 
for gout to the RO for additional development. 

The veteran testified before an RO hearing officer in January 
1999 and before the undersigned member of the Board in 
January 2000. 

On Aug 3, 2001, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's July 2000 decision 
with respect to the denial of an increased rating for a skin 
disability.  The Court remanded that issue for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA).  

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Thus, the following remand is necessary.  



REMAND

Since the most recent supplemental statement of the case 
(SSOC) was issued, new evidence concerning the rating 
assigned for the service-connected skin disability has been 
developed.  The veteran has not waived his right to initial 
RO consideration of this evidence.  Thus, the issue is 
remanded for consideration of the new evidence and 
appropriate action.  

With respect to the claim of service connection for gout, the 
duty to assist requires that a medical opinion be obtained.  
38 U.S.C.A. § 5103A(d) (West 2002).   

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Make arrangements with the 
appropriate VA medical facility for an 
opinion concerning the etiology of the 
veteran's gout.  Send the claims folder 
for review.  The physician's attention is 
called to the service medical records 
that show an abnormally high uric acid 
level in April 1973 and an August 1974 
claim of service connection for gout.  
The physician is asked to offer an 
opinion addressing whether it is at least 
as likely as not that the veteran's gout 
began during active service.  The veteran 
may be examined if necessary.  The 
physician should set forth the opinion in 
a legible report and should supply a 
complete rationale for any conclusion. 

2.  Following the above development, the 
RO should review both claims and 
appropriate action should be taken.  With 
respect to the skin disability, the 
resulting rating action should consider 
all the evidence submitted since the most 
recent SSOC.  The veteran and his 
attorney should be kept fully informed of 
the reasons and basis for any decision 
that is made.

3.  If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his attorney.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

No action is required of the veteran until notified.  The 
purpose of this remand is to ensure due process of law and to 
fulfill VA's duty to assist the veteran in developing his 
claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

